Exhibit 10.1

[g131831kai001.jpg]

Lawson Software Operations AB

2006-5

Member of the Lawson Group

Reseller Agreement

 

This RESELLER AGREEMENT is made on April 27, 2007 by and between

Lawson International AB, Swedish Corp. Reg. No. 556387-8148, Vendevägen 89, Box
596,
S-182 15 Danderyd, Sweden hereinafter referred to as the “Supplier”

and

Symphony Service Corp. (India) Pvt Ltd, a company incorporated as per the
provisions of the Indian Companies Act, 1956, with its registered office at No.
13, Magrath Road, ‘Embassy Heights’, Bangalore 560 025, India hereinafter
referred to as the “Reseller”.


RECITALS

WHEREAS the Supplier is a member of the Lawson Group;

WHEREAS the Lawson Group is engaged in the business of creating, developing
and/or marketing a standard software product known as Lawson including software
developed by third parties however delivered by the Supplier) and the
documentation and manuals therefore (the “Software”) and supporting,
implementing, developing and enhancing the Software (“Maintenance”);

WHEREAS, under the terms of the Business Transfer Agreement dated March 11,
2005, between the Supplier and Intentia South Asia Pvt. Ltd. [of which the
Franchise Agreement dated March 4, 1999, between the Supplier (then under the
name of Intentia International AB and Intentia South Asia Pvt. Ltc. (the
“Franchise Agreement”) forms a part], the Reseller was granted an exclusive
right to, market and distribute the Software in India;

WHEREAS the Business Transfer Agreement envisaged that the Franchise Agreement
be superseded and replaced by an agreement entered into between the Supplier and
the Reseller. The Parties have now agreed that under this Agreement, this
Reseller Agreement, the Reseller is hereby granted a non-exclusive right to
grant licenses, market, distribute and perform support of the Software (as
defined herein) to existing and future end users within India (the “Territory”),
in accordance with the terms and conditions herein contained.

Now, therefore, it is agreed by and between the parties hereto as follows:

As of the effective date above, this Reseller Agreement fully replaces and
supersedes, the Franchise Agreement, mentioned above. The relationship between
the parties in relation to the Lawson Software sales and implementation in the
Territory shall hereinafter be governed solely by this Reseller Agreement.

1


--------------------------------------------------------------------------------



DEFINITIONS

1                                          “Customer” means an existing and
future Software end user customer of the Reseller within the Territory and/or
customers head quartered in the Territory with global operations outside of the
Territory.

2                                          “Customer Agreement” means the
agreement between the Reseller and the Customer for ordering by the Customer of
licenses and Maintenance for all or part of the Licensed Software.

3                                          “Lawson Certification” means a
validation of a person’s Lawson Software implementation or consulting skills,
granted by the Lawson Group upon completion of the relevant training and/or
passing the relevant examination, as determined by the Lawson Group from time to
time.

4                                          “Lawson Group” means Lawson Software
Inc., a company incorporated under the laws of the state of Delaware, U.S., and
its direct and indirect subsidiaries, including the Supplier;

5                                          “Lawson Learning” means the service
line within the Lawson Group which provides training related to the Software.

6                                          “Lawson Software” means the from time
to time existing offering of software products and the documentation and manuals
therefore developed, owned and/or licensed by the Lawson Group.

7                                          “Lawson Support” means the Lawson
support organization through which the Supplier will provide support services to
the Reseller, as described in section 7 below and in Appendix 5.

8                                          “Licensed Software” means the scope
of Software and Third Party Software, if any, defined in Appendix 2, as amended
from time to time, which is included in the license granted to the Reseller to
grant licenses, market and distribute, as set out in section 1.1.

9                                          “Maintenance” means the maintenance
and support services (including any upgrades, releases, updates, bug fixes,
patches or workarounds) described in the then-current Support Operations
Handbook and purchased by Customer under an order form or Customer Agreement,
excluding any Limited Offering maintenance or support that is listed in an order
form as not being “Maintenance”.

10                                    “Net License Revenue” means the license
fee less any commission fee payable to any suppliers of Third Party Software or
any applicable taxes.

11                                    “Partner Alliance Services” means the
services made available by the Supplier which the Reseller upon signing this
Agreement is entitled to utilize. Information on the Partner Alliance Services
made available by the Supplier from time to time can be found at www.lawson.com.

12                                    “Reseller Support Requirements” means the
required support services to be provided by the Reseller to Customers, and the
requirements on the Reseller for use of Lawson Support, as described in section
7 below and in Appendix 5.

13                                    “Software” means the Lawson Software and
Third Party Software, if any.

14                                    “Source Code” means the source code for
any software in human-readable form.

15                                    “Territory” means the industry and/or
region and/or city within India as specified under the Recitals. All industries
or geographical areas not included within the Territory are exclusively reserved
for Supplier or for other resellers.

16                                    “Third Party Software” means software
program(s) developed, licensed and/or owned by third parties however delivered
by the Lawson Group or by that Third Party, if any, provided that the Lawson
Group has the right to sub-license such third party software through third party
Resellers.

17                                    “Training” means training based on Lawson
Learning’s training courses designed for the Lawson Group’s customers, partners
and employees, as performed by or approved by Lawson Learning.

2


--------------------------------------------------------------------------------



1.              GRANT

1.1.           Subject to the terms and conditions of this Agreement, the
Supplier hereby affirms the continuation of the Reseller as a distributor of the
Licensed Software in the Territory and in connection therewith grants to the
Reseller the non-exclusive, non-transferable right to grant licenses, market,
provide Maintenance and distribute the Licensed Software, as the Licensed
Software may be amended, revised or changed from time to time, to Customers
within the Territory The Reseller hereby accepts the appointment and license
rights. Supplier reserves all rights not otherwise granted herein.

1.2.           However the Supplier grants the Reseller the right to appoint its
own network of co-marketing partners for increasing its customer base within the
Territory. Reseller will request in writing and provide to Supplier a copy of
each contract prior to entering into a co-marketing partnership around the
Software, including Maintenance and services. Reseller shall be liable for any
and all actions taken by its co-marketing partners in marketing and promoting
the Software and shall require each co-marketing partner to sign and conform
with an agreement that is no less restrictive than this Reseller Agreement and
the Lawson Branding Guidelines as set forth Lawson partner community.

1.3.           The Reseller agrees not to solicit Customers outside the
Territory without the consent of the Supplier, and the Reseller shall not
establish any branch or maintain any distribution facility in relation to the
Software outside the Territory. The Reseller shall inform the Supplier in the
event of inquiries or orders from Customers outside the Territory or for
shipment outside the Territory. The Supplier agrees that the existing Customer
base of the Reseller and its existing pipeline as listed in Appendix “7”  will
be registered according to its “Lead Registration Process” as mentioned in
Section 11.1 below in the name of the Reseller registered with Supplier at the
time of execution of this Agreement and will grant the Reseller all rights as
per the “Lead Registration Process”

1.4.           The Reseller may market the Software to multinational Customers
whose headquarters are based in the Territory but the delivery of which, may
take place outside the Territory so long as delivery complies with the
applicable export rules and regulations described in Section 11.1 below and is
not in conflict with any existing exclusive distribution agreement. Delivery
outside of the Territory may entail additional fees to be paid for a country
version developed by another Lawson partner or as a result of exclusive rights
or other contract terms granting such partner a right to receive a commission
for any sales within its Territory.

1.4.1.       It is the mutual intention of the parties to create as strong a
market position as possible for the Licensed Software in the Territory. The
Reseller shall use its commercially reasonable efforts to market, license,
distribute and support the Licensed Software in the Territory.

1.5.           The Supplier reserves the right to discontinue developing,
producing, licensing, marketing or distributing any of the Licensed Software and
to modify, replace or add to the Licensed Software in its discretion at any
time. Amended or revised, modified or enhanced versions of the Licensed Software
shall automatically be included in this Agreement but other software which may
serve the same or similar functions as the Licensed Software will be included
herein only upon mutual agreement of the parties. The Supplier is under no
obligation to appoint the Reseller its distributor

3


--------------------------------------------------------------------------------


for any new or additional software and the Reseller is under no obligation to
accept the appointment from the Supplier as the franchisee/ distributor for such
new software.

Before the Supplier discontinue(s) developing, producing, licensing or
distributing the Licensed Software or before any new or additional software is
added to this Agreement the Supplier shall have communicated these changes to
the Reseller.


2.              TERM


2.1.           THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE DATE FIRST WRITTEN
ABOVE AND SHALL CONTINUE, UNLESS SOONER TERMINATED AS PROVIDED IN SECTION 177,
FOR AN INITIAL TERM OF TWO (2) YEARS. THIS AGREEMENT SHALL THEREAFTER BE
AUTOMATICALLY RENEWED FOR SUCCESSIVE TWO (2) YEAR PERIODS, UNLESS EITHER PARTY
GIVES THE OTHER PARTY NOT LESS THAN THREE (3) MONTHS WRITTEN NOTICE OF ITS
INTENTION TO TERMINATE THE AGREEMENT OR THE AGREEMENT IS TERMINATED AS PROVIDED
IN SECTION 177.


2.2.           IN THE EVENT OF TERMINATION OF THIS AGREEMENT, AND
NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY, THE SUPPLIER ACKNOWLEDGES THAT
SALES PENDING BEFORE THE TERMINATION OF THE AGREEMENT WILL BE CREDITED TO THE
RESELLER.


3.              TECHNICAL AND COMMERCIAL INFORMATION


3.1.           THE SUPPLIER SHALL FURNISH THE RESELLER WITH ONE REPRODUCIBLE
COPY OF ALL WRITTEN INFORMATION WHICH THE SUPPLIER DEEMS NECESSARY FOR THE
RESELLER TO USE IN MARKETING, LICENSING, DISTRIBUTING, IMPLEMENTING AND
SUPPORTING THE SOFTWARE WITHIN THE TERRITORY TOGETHER WITH AN INITIAL SUPPLY OF
PROMOTIONAL MATERIAL IN ENGLISH AND, SUBJECT TO AVAILABILITY, A LOCAL LANGUAGE
OF THE TERRITORY.


3.2.           UPON THE RESELLER’S REQUEST AND AT THE RESELLER’S EXPENSE, THE
SUPPLIER SHALL FURNISH THE RESELLER WITH ADDITIONAL SUPPLIES OF ITS PROMOTIONAL
MATERIAL IN ENGLISH AND, SUBJECT TO AVAILABILITY, A LOCAL LANGUAGE OF THE
TERRITORY.


3.3.           ON ALL COPIES MADE OF THE ABOVE INFORMATION THE RESELLER SHALL
FAITHFULLY REPRODUCE THE COPYRIGHT LEGEND OR, IN THE ABSENCE OF THE SAME, INSERT
NOTICE OF THE LAWSON GROUP’S OR THE APPLICABLE THIRD PARTY’S COPYRIGHT AND
CONFIDENTIALITY LEGEND.


4.              SHIPMENT OF A RESELLER COPY OF THE LICENSED SOFTWARE


4.1.           THE SUPPLIER WILL DELIVER COPIES OF THE THEN CURRENT VERSION OF
THE LICENSED SOFTWARE IN ENGLISH AND, SUBJECT TO AVAILABILITY, A LOCAL LANGUAGE
OF THE TERRITORY, ON RELEVANT DATA MEDIA TO THE RESELLER WITHIN FOURTEEN (14)
DAYS FROM THE DATE OF THIS AGREEMENT. THE LICENSE RIGHTS GRANTED HEREIN SHALL
INCLUDE THE RIGHT TO USE THE LICENSED SOFTWARE FOR DEMONSTRATIONS, TESTING,
PROVIDE MAINTENANCE AND OTHER PURPOSES DIRECTLY CONNECTED WITH THIS AGREEMENT.
THIS LICENSE SHALL TERMINATE IN ACCORDANCE WITH SECTION 17 HEREOF.


4.2.           BY SIGNING THIS AGREEMENT, THE RESELLER WILL GET ACCESS TO ALL
RESELLER CONNECTED INFORMATION ON THE SUPPLIER’S PARTNER PORTAL WEB SITE.
INFORMATION ABOUT NEW VERSIONS, RELEASES AND/OR SERVICE PACKS WILL BE PUBLISHED
THROUGH THE PARTNER PORTAL WEB SITE AND UPON RECEIPT OF INFORMATION OF THE SAME;
THE RESELLER IS RESPONSIBLE FOR ORDERING SUCH NEW VERSIONS, RELEASES AND/OR
SERVICE PACKS IN ORDER TO ENSURE THAT RESELLER HAS THE MOST UP TO DATE VERSION
OF THE LICENSED SOFTWARE.

4


--------------------------------------------------------------------------------



4.3.           THE RESELLER AGREES AND UNDERTAKES NOT TO MARKET, SELL,
SUB-LICENSE OR DISTRIBUTE ANY LAWSON SOFTWARE PROVIDED UNDER THIS SECTION 4, OR
ANY COPIES THEREOF, TO ANY CUSTOMER OR THIRD PARTY OR ANY COPIES THEREOF, TO
PROVIDE OR OFFER ANY TRAINING OR OTHER SERVICES FOR CUSTOMERS OR THIRD PARTIES.


4.4.           SUBJECT TO SECTION 8, THE RESELLER SHALL NOT MODIFY, COPY, AMEND,
REVERSE ENGINEER, DISASSEMBLE, DECOMPILE, ADD TO OR IN ANY WAY ALTER THE
SOFTWARE AS SUPPLIED UNDER THIS AGREEMENT,


5.              CUSTOMER AGREEMENTS


5.1.           THE RESELLER IS ENTITLED TO RESELL AND DISTRIBUTE LICENSES TO THE
LICENSED SOFTWARE, AND RELATED MAINTENANCE, UNDER THE TERMS OF THE SUPPLIER’S
STANDARD CUSTOMER AGREEMENT WHICH SHALL BE IN THE SAME FORM AS THAT SET FORTH IN
APPENDIX 1. THE SUPPLIER RESERVES THE RIGHT TO ADD TO, SUBTRACT FROM OR
OTHERWISE MODIFY THE TERMS AND CONDITIONS IN THE CUSTOMER AGREEMENT. THE
RESELLER IS HEREBY AUTHORIZED TO SIGN AND EXECUTE THE CUSTOMER AGREEMENT WITH
THE CUSTOMER.


5.2.           THE RESELLER IS NOT ENTITLED TO LICENSE LICENSED SOFTWARE TO A
CUSTOMER WITHOUT INCLUDING THE RELATED MAINTENANCE IN THE CUSTOMER AGREEMENT,
WITH THE MAINTENANCE PERIOD BEGINNING UPON EXECUTION OF THE SOFTWARE LICENSE
AGREEMENT.


5.3.           WHERE THE RESELLER IN ACCORDANCE WITH APPENDIX 2 HAS THE RIGHT TO
SUB-LICENSE THIRD PARTY SOFTWARE, SUCH THIRD PARTY SOFTWARE MAY ONLY BE LICENSED
TOGETHER WITH THE SOFTWARE AND ON THE TERMS AND CONDITIONS DESIGNATED BY THE
LAWSON GROUP OR BY THE SUPPLIER OF THAT THIRD PARTY SOFTWARE.


6.              ORDERING AND SHIPMENT OF LICENSED SOFTWARE TO CUSTOMERS


6.1.           UPON RECEIPT OF TWO (2) ORIGINALS OF THE CUSTOMER AGREEMENT,
SIGNED BY THE CUSTOMER AND RESELLER, THE RESELLER SHALL WITHIN FIVE (5) WORKING
DAYS THEREOF, SEND TO THE SUPPLIER A COPY OF SUCH SIGNED CUSTOMER AGREEMENT.


6.2.           TO FULFILL ACCEPTED CUSTOMER ORDERS, THE SUPPLIER WILL DELIVER
COPIES OF THE THEN CURRENT VERSION OF THE LICENSED SOFTWARE, AS ORDERED BY THE
CUSTOMER, INCLUDING COUNTRY MODIFICATIONS DISTRIBUTED BY THE SUPPLIER, DIRECTLY
TO THE CUSTOMER WITHIN SEVEN (7) BUSINESS DAYS FROM RECEIPT OF THE COPY OF THE
SIGNED CUSTOMER AGREEMENT.


6.3.           ALL SHIPMENTS BY THE SUPPLIER WILL BE MADE FOB PLACE OF SHIPMENT
(GENERALLY LAWSON GROUP’S PREMISES IN LINKÖPING, SWEDEN, OR ST PAUL, MINNESOTA,
US, AS APPLICABLE).


7.              MAINTENANCE


7.1.           THE RESELLER SHALL DEVELOP AND MAINTAIN THE INFRASTRUCTURE AND
TRAINED PERSONNEL REQUIRED TO FULFILL THE RESELLER SUPPORT REQUIREMENTS.


7.2.           THE RESELLER SHALL ENSURE THAT THE CUSTOMER COMPLIES WITH ALL
REGULATIONS OF LAWSON’S SUPPORT OPERATIONS HANDBOOK AND OTHER REQUIREMENTS
NECESSARY TO SUCCESSFULLY DELIVER SUPPORT, AS DESCRIBED IN APPENDIX 5. THE
SUPPORT OPERATIONS HANDBOOK SHALL BE MADE AVAILABLE BY THE SUPPLIER AS AND WHEN
THERE ARE ANY CHANGES MADE, IT, SO THAT THE RESELLER MAY COMPLY WITH THE SAME,
BY POSTING THE AMENDED HANDBOOK ON THE PARTNER COMMUNITY WEBSITE.

5


--------------------------------------------------------------------------------



7.3.           THE RESELLER IS RESPONSIBLE TO PROVIDE FOR TIER 2 SUPPORT (AS
DEFINED IN THE LAWSON SUPPORT OPERATIONS HANDBOOK) TO ALL RESELLER CUSTOMERS FOR
ALL LAWSON SOFTWARE AND ANY THIRD PARTY PRODUCTS DESIGNATED AS SUPPORTED BY
LAWSON IN THE APPLICABLE PRODUCT ORDER FORM.


7.4.           THE RESELLER IS ENTITLED TO UTILIZE LAWSON SUPPORT FOR TIER 3
SUPPORT (AS DEFINED IN THE LAWSON SUPPORT OPERATIONS HANDBOOK). ALL
COMMUNICATION WITH LAWSON SUPPORT, WHETHER ORAL, ELECTRONIC, OR OTHERWISE, AND
ALL ACCOMPANYING DOCUMENTATION SHALL BE IN ENGLISH.


7.5.           THE COMPLETE SUPPORT PROCESS BETWEEN THE CUSTOMER, THE RESELLER,
AND LAWSON IS GOVERNED BY LAWSON’S SUPPORT OPERATIONS HANDBOOK AND THE
ADDITIONAL REGULATIONS SET OUT IN
APPENDIX 5.


7.6.           THE RESELLER SHALL NOT DEVIATE FROM THE ABOVE OR OFFER
NON-STANDARD MAINTENANCE OFFERINGS, INCLUDING BUT NOT LIMITED TO MULTI-YEAR
MAINTENANCE AGREEMENTS WITHOUT PRIOR WRITTEN APPROVAL FROM SUPPLIER. HOWEVER FOR
ALL EXISTING MAINTENANCE AGREEMENTS THAT THE RESELLER HAS ENTERED INTO WITH ITS
CUSTOMERS WILL CONTINUE TO BE HONORED BY THE SUPPLIER SO LONG AS EACH EXISTING
CUSTOMER CONTINUES TO BE CURRENT ON MAINTENANCE AND RESELLER CONTINUES TO PAY
SUPPLIER FOR SUCH MAINTENANCE.


7.7.           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, RESELLER MAY ON
OCCASION OFFER TO CUSTOMERS OR POTENTIAL CUSTOMERS A FREE INITIAL SUPPORT PERIOD
(“ISP”). THE RESELLER WILL REQUEST SUPPLIER TO APPROVE ANY ISP IN WRITING PRIOR
TO OFFERING SUCH TO THE SPECIFIC CUSTOMER OR POTENTIAL CUSTOMER. SUPPLIER
RESERVES THE RIGHT IN ITS SOLE DISCRETION TO REJECT ANY REQUEST FROM RESELLER
FOR AN ISP.


8.              FURTHER DEVELOPMENTS


8.1.           THE RESELLER SHALL BE ENTITLED, FREE OF CHARGE, TO ALL NEW
VERSIONS AND RELEASES OF THE LAWSON SOFTWARE MADE AVAILABLE BY THE SUPPLIER,
UPON THEIR OFFICIAL RELEASE, AND PROVIDED THE RESELLER IS CURRENT ON ANY
APPLICABLE THIRD PARTY PRODUCT MAINTENANCE FEES.


8.2.           SUBJECT TO A SEPARATE AGREEMENT ONLY, AND ON THE TERMS AND
CONDITIONS OF SUCH SEPARATE AGREEMENT, THE RESELLER WILL CREATE AND APPLY
TRANSLATION AND LEGAL AND LOCAL MARKET MODIFICATION OF NEW VERSIONS AND RELEASES
FOR THE TERRITORY, WHICH SHALL BE SOLD TO THE RESELLER’S CUSTOMERS WITHIN THE
TERRITORY AT AN ADDITIONAL COST OF LICENSE AND MAINTENANCE TO SUCH CUSTOMERS.
THIS IS EXCLUSIVE OF IMPLEMENTATION, TRAINING AND ANY CUSTOMER SPECIFIC
MODIFICATIONS.


8.3.           UPON EXECUTION OF THIS AGREEMENT, RESELLER WILL PROVIDE TO THE
SUPPLIER THE LOCAL AND MARKET MODIFICATIONS AND TRANSLATION OF THE SOFTWARE, AND
ANY DOCUMENTATION RELATED THERETO. THE RESELLER MODIFICATIONS AND ENHANCEMENTS
FOR THE LOCALIZATION OF THE SUPPLIER SOFTWARE SHALL BE PROVIDED INCLUSIVE OF THE
SOURCE CODE AND CONSIDERED CONFIDENTIAL INFORMATION UNDER THE TERMS OF THIS
AGREEMENT.


8.4.           THE PARTIES AGREE THAT WHERE THE SUPPLIER IDENTIFIES A CUSTOMER
OR POTENTIAL CUSTOMER WHO DESIRES TO PURCHASE THE SOFTWARE, SUPPLIER MAY REQUEST
THE RESELLER, TO SELL AND SHIP THE LOCALIZED VERSION OF THE SOFTWARE TO THE
CUSTOMER OR POTENTIAL CUSTOMER AT AN AGREED PRICE TO BE PRE-DETERMINED IN
ADVANCE AT THE BEGINNING OF EVERY FISCAL YEAR.

6


--------------------------------------------------------------------------------



9.              LAWSON CERTIFICATION


9.1.           THE TRAINING NECESSARY TO OBTAIN A LAWSON CERTIFICATION FOR
PROVIDING CONSULTING AND IMPLEMENTATION SERVICES WILL BE PROVIDED ON THE GENERAL
TERMS AND AT THE SUBSIDIZED FEES APPLIED BY THE LAWSON GROUP. LAWSON RESERVES
THE RIGHT TO AMEND SUCH TERMS AND FEES UPON PROVISION OF SUFFICIENT NOTICE IN
ADVANCE OF ITS INTENTION TO DO SO. THE REQUIREMENTS FOR LAWSON CERTIFICATION ARE
SET OUT IN APPENDIX 3. ANY SALES OR PRE-SALES TRAINING WILL BE PROVIDED THROUGH
SUPPLIER TRAINING PROGRAMS AND ADDITIONALLY MADE AVAILABLE BY SUPPLIER ON THE
LAWSON PARTNER COMMUNITY.


9.2.           RESELLER WILL, WITHIN SIX (6) MONTHS FROM THE EFFECTIVE DATE OF
THIS AGREEMENT AND FOR THE TERM OF THIS AGREEMENT, MEET THE FOLLOWING TRAINING
REQUIREMENTS:  AT A MINIMUM ONE (1) TRAINED AND/OR CERTIFIED EMPLOYEE TO PROVIDE
SUPPORT SERVICES FOR THE M3 SOFTWARE,

i)                 At a minimum two (2) trained and/or Certified employees to
provide implementation and consulting services in relation to the M3 Software,
and

ii)              At a minimum one (1) trained and/or Certified employee to
provide installation services in relation to the M3 Software,


NOTHING STATED HEREIN SHALL RESTRICT RESELLER EMPLOYEES FROM BEING TRAINED AND
CERTIFIED IN MORE THEN ONE OF THE AREAS SET FORTH ABOVE. SHOULD RESELLER FAIL TO
MEET THE REQUIREMENTS OF THIS SECTION 9.2, RESELLER SHALL BE IN MATERIAL BREACH
OF THIS AGREEMENT.


9.3.           THE RESELLER IS ONLY ENTITLED TO PROVIDE SERVICES FOR THE LAWSON
SOFTWARE WITHIN THE SCOPE OF THE LAWSON CERTIFICATION(S) HELD BY ITS INDIVIDUAL
EMPLOYEES. THE PARTIES SHALL AGREE UPON WITHIN WHICH FIELDS OF COMPETENCE THE
RESELLER, FROM TIME TO TIME, SHALL BE ENTITLED TO CERTIFY PERSONNEL. ANY AND ALL
SERVICES FOR THE LAWSON SOFTWARE UNDER THIS AGREEMENT MUST BE PERFORMED
EXCLUSIVELY BY SUCH EMPLOYEE(S) OF THE RESELLER, OR EMPLOYEE(S) OF A LAWSON
PARTNER, WHOSE EMPLOYEES HOLD A VALID LAWSON CERTIFICATION TO PERFORM SUCH
SERVICES.


9.4.           RESELLER MAY CREATE MODIFICATIONS OR ENHANCEMENTS TO THE LAWSON
SOFTWARE SO LONG AS SUCH MODIFICATIONS OR ENHANCEMENTS ARE CREATED BY A LAWSON
CERTIFIED INDIVIDUAL AND ARE MADE IN ACCORDANCE WITH THE SUPPLIER’S PROGRAMMING
STANDARDS FOR THE LAWSON SOFTWARE, AND THE SOURCE CODE AND OBJECT CODE FOR ANY
SUCH CHANGES TO THE LAWSON SOFTWARE SHALL BE STORED IN THE CUSTOMER’S
ENVIRONMENT TOGETHER WITH ANY RELATED DOCUMENTATION. A COPY OF THE SOURCE CODE
AND OBJECT CODE FOR SUCH CHANGES TO THE LAWSON SOFTWARE SHALL BE KEPT IN SAFE
CUSTODY BY THE CUSTOMER AND PROVIDED TO SUPPLIER.


10.       PAYMENT CONDITIONS


10.1.            THE SUPPLIER WILL, ON AN ANNUAL BASIS, PROVIDE RESELLER WITH
THE THEN CURRENT PRICE CONFIGURATOR INCLUDING THE INTERNATIONAL BASE PRICE (IBP)
WHICH WILL SET FORTH THE SUPPLIER’S LIST PRICE FOR LICENSES AND MAINTENANCE.
RESELLER MAY NOT SELL MAINTENANCE FOR LESS THEN THE PRICE AS SET FORTH IN THE
PRICE CONFIGURATOR UNLESS OTHERWISE AGREED TO BY THE SUPPLIER.


10.2.            THE SUPPLIER RESERVES THE RIGHT TO REVISE THE PRICE
CONFIGURATOR / IBP AT ANY TIME BY GIVING THIRTY (30) DAYS WRITTEN NOTICE TO THE
RESELLER. SUCH REVISED PRICES SHALL BE EFFECTIVE ON THE DATE SPECIFIED IN THE
NOTICE AND SHALL APPLY TO ALL ORDERS RECEIVED THEREAFTER. ALL ORDERS RECEIVED
PRIOR TO SAID EFFECTIVE DATE SHALL BE SHIPPED AT PRICES IN EFFECT AT THE TIME OF
RECEIPT OF SUCH ORDER, PROVIDED THAT THE SHIPMENT FOR SUCH IS WITHIN THIRTY (30)
CALENDAR DAYS FROM THE DATE OF THE SIGNED CUSTOMER AGREEMENT.

7


--------------------------------------------------------------------------------



10.3.            THE RESELLER WILL CHARGE THE CUSTOMER DIRECTLY FOR LICENSE AND
MAINTENANCE FEES AND WILL EFFECT PAYMENT TO THE SUPPLIER AS SPECIFIED UNDER
APPENDIX 8 RELATING TO PRICING TERMS.


10.3.1      ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE MADE TO THE SUPPLIER IN
US DOLLARS (USD), IF NOT OTHERWISE AGREED UPON BETWEEN THE PARTIES.

10.3.2.   For invoicing purposes all fees under this Agreement are to be
invoiced by Lawson Software Asia Pacific Pte. Ltd. which company is authorized
by the Supplier to collect payment under this agreement.


11.       RESELLER’S OBLIGATIONS


11.1.            THE RESELLER SHALL AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT AND, WHERE APPLICABLE, FOLLOWING TERMINATION HEREOF, OBSERVE AND
PERFORM IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET OUT IN THIS AGREEMENT
AND IN PARTICULAR:

a)              shall at all times use its reasonable endeavors to promote and
extend the market for the Licensed Software to all potential Customers in the
Territory and work diligently to obtain orders therefore;

b)             shall regularly approach companies, to which they have already
licensed Software, and to visit or contact them, investigate the possibility of
supplying them with a solution incorporating further Licensed Software products,
and to make every effort to encourage them to implement said solution and to
order additional licenses.

c)              shall, in all correspondence and other dealings relating
directly or indirectly to the licensing or other transaction relating to the
Licensed Software, clearly indicate that it is acting as an independent
distributor of the Licensed Software and that the Supplier or an affiliate of
the Supplier, is the owner of the Lawson Software;

d)             shall not incur any liability on behalf of the Supplier or in any
way pledge or purport to pledge the Supplier’s credit or purport to make any
contract binding upon the Supplier;

e)              shall not alter, obscure, remove, conceal or otherwise interfere
with any eye-readable or machine-readable marking on the Software or its
packaging which refers to the Supplier or any of its affiliates or Third Parties
as the owner, author or developer of the Lawson Software or otherwise refers to
the Supplier’s or Third Party’s copyright or other intellectual property rights
in the Lawson Software or Third Party Software;

f)                shall permit any duly authorized representative of the
Supplier, upon reasonable prior notice, to enter into any of its premises where
any Software or any materials relating thereto are stored for the purpose of
ascertaining that the Reseller is complying with the provisions of this
Agreement;

g)             shall immediately bring to the attention of the Supplier any
improper or wrongful use of the Software or the Lawson Group trademarks,
emblems, designs, models or other similar industrial, intellectual or commercial
property rights which come to the notice of the Reseller and shall in the
performance of its duties under this Agreement use every effort to safeguard the
property rights and interests of the Lawson Group and shall at the request and
cost of the Lawson Group  take all steps required by the Lawson Group to defend
such rights;

h)             shall promptly bring to the attention of the Supplier any
information received by the Reseller which is likely to be of interest, use or
benefit to the Supplier in relation to the marketing and/or support of the
Software;

i)                 shall every month or upon the Supplier’s request submit to
the Supplier a report on outstanding quotations, orders received and signed
agreements.

8


--------------------------------------------------------------------------------


j)                 shall every three months or upon Suppliers request, prepare
and submit to the Supplier, in a standardized form, reports on its marketing
activities such as forecasts for potential sales, returns and other information
relating to the distributorship and the marketing of the Software;

k)              shall at the Supplier’s request or no later than thirty (30)
days before renewal of maintenance submit to the Supplier a report on
maintenance agreements in force and their renewal;

l)                 shall immediately after a Customer Agreement has been signed
submit to the Supplier, in the format requested by the Supplier, a report on
such Customer Agreement as well as copies of the complete license and
maintenance agreements;

m)           shall, in cases where the Customer Agreement signed with a Customer
is not in the English language, provide the Supplier with an English translation
as concerns such parts of the Agreement(s) or the Agreement(s) as such, as the
Supplier may request.

n)             shall always use the latest version of the Supplier’s standard
terms as published by the Supplier on the partner portal Web site and may
furthermore only use the, for the Territory, published language and local
versions of such terms.

o)             shall deal fairly and openly with potential customers as well as
Customers, and shall maintain a sales-organization, trained with sufficient
knowledge of the Licensed Software to provide competent assistance, advice to
Customers in the selection, use and application of the Software;

p)             shall not make any representation or give any assurance that
exceeds or differs from the scope of the Supplier’s written limited warranty,
disclaimers and limitations;

q)             shall comply with the Lawson Group’s policies on IT security and
IT infrastructure applicable to resellers or partners of the Lawson Group, as
amended from time to time;

r)                shall comply with the Lawson Group’s Code of Conduct,
applicable to resellers or partners of the Lawson Group, as amended from time to
time;

s)              shall not conduct any business in breach of any export
restrictions, trade embargoes or similar applicable to the Lawson Group , or
otherwise in breach of the Lawson Group ‘s Export Control Policy, as amended
from time to time.


11.2.            WITHIN THIRTY (30) DAYS AFTER THE DATE OF THIS AGREEMENT, THE
SUPPLIER SHALL PROVIDE THE RESELLER INSTRUCTIONS FOR COMPLYING WITH THE SUPPLIER
LEAD REGISTRATION PROCESS FOR INDIA. AFTER THE RESELLER RECEIVES THOSE
INSTRUCTIONS, THE RESELLER SHALL COMPLY WITH SUCH LEAD REGISTRATION PROCESS FOR
THE REMAINING DURATION OF THIS AGREEMENT.


12.       AUDIT


12.1.            THE RESELLER SHALL MAINTAIN A COMPLETE AUDIT TRAIL OF ALL
CUSTOMER AGREEMENTS.


12.2.            SUPPLIER RESERVES THE RIGHT TO AUDIT, AS IT DEEMS NECESSARY,
RESELLER FOR THE ACCURACY OF COMMISSION AND INVOICES ALONG WITH ALL PRODUCT
SALES AND OTHER COMMITMENTS MADE BY RESELLER IN REGARDS TO THIS AGREEMENT. ANY
INVOICING AND/OR COMMISSION THAT ARE INCORRECT WILL WITHOUT DELAY BE CORRECTED
BY THE SUPPLIER.


12.3.            THE RESELLER WILL PROVIDE THE SUPPLIER WITH REASONABLE ACCESS
TO ITS FACILITIES, AUDIT REPORTS, FINANCIAL DATA REPOSITORIES, WORK IN PROGRESS,
DOCUMENTS, MATERIALS AND PERSONNEL FOR THE PURPOSE OF PERFORMING THE AUDITS
DESCRIBED IN THIS SECTION 12.3.

The Supplier may use external and/or internal auditors in order to execute the
audit only upon informing the Reseller in advance of its intention to do so. The
Supplier shall ensure that any such

9


--------------------------------------------------------------------------------


external auditors are subject to the same obligation of confidentiality as the
Supplier under this Agreement.


13.       LIABILITY


13.1.            EXCEPT AS EXPRESSLY STATED HEREIN, THE SUPPLIER MAKES NO
WARRANTY OR REPRESENTATION OF ANY TYPE, INCLUDING WITHOUT LIMITATION WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR FOR USE UNDER ANY
SPECIFIC CONDITIONS, NOTWITHSTANDING ANY STATEMENTS MADE AND NOTWITHSTANDING
THAT SUCH PURPOSE OR CONDITIONS MAY BE OR MAY HAVE BEEN KNOWN TO THE SUPPLIER.
EXCEPT FOR EXPRESS WARRANTIES IN THIS AGREEMENT, RESELLER MAKES NO FURTHER
REPRESENTATION OR WARRANTY.


13.2.            NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, LOSS OR
DAMAGE RECOVERABLE FROM THE SUPPLIER OR THE LAWSON GROUP FOR ALL CAUSES OF
ACTION BASED UPON OR RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER, WHETHER
IN CONTRACT, TORT OR OTHERWISE, SHALL BE LIMITED TO THE AMOUNT OF COMPENSATION
PAID BY THE RESELLER TO THE SUPPLIER IN THE TWELVE (12) MONTHS PERIOD
IMMEDIATELY PRECEDING THE ASSERTION OF A CLAIM, WHETHER THE SAME ARISES FROM
DEFECTS IN THE SOFTWARE, LOSS OF USE OF THE SOFTWARE, INCORRECT OR SPOILED DATA,
ADVICE, OR OTHERWISE WHATSOEVER.


13.3.            THE SUPPLIER OR THE LAWSON GROUP SHALL NOT BE LIABLE FOR LOSS
OF PROFITS, OR FOR ANY INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, SAVE AND
EXCEPT FOR ANY CLAIMS MADE BY A THIRD PARTY AGAINST THE RESELLER, WHICH CLAIMS
RELATE TO INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS AND WHICH CLAIM ARISES
FROM THE LAWSON SOFTWARE, MORE SPECIFICALLY MENTIONED IN CLAUSE 13.5 BELOW.
DAMAGES SHALL NOT INCLUDE LOSS OF PROFIT OR ANTICIPATED SAVING, LOSS OF
AGREEMENTS, LOSS OF GOODWILL, CONSEQUENTIAL LOSS OR INDIRECT LOSS, WHETHER THE
SAME ARISES FROM DEFECTS IN THE SOFTWARE, LOSS OF USE OF THE SOFTWARE, INCORRECT
OR SPOILED DATA, ADVICE OR OTHERWISE.


13.4.            IN NO EVENT SHALL THE SUPPLIER OR THE LAWSON GROUP ASSUME ANY
LIABILITY WITH RESPECT TO THE RELATIONS BETWEEN THE RESELLER AND THIRD PARTIES,
INCLUDING CUSTOMERS.


13.5.            EXCEPT FOR THE RESELLER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, SUPPLIER SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS RESELLER AND ITS
RESPECTIVE EMPLOYEES, OFFICERS AND/OR AGENTS (HEREIN “INDEMNIFIED PERSONS”),
FROM AND AGAINST ANY LOSS, LIABILITIES, DAMAGES, PENALTIES, CLAIMS, SUITS,
COSTS, EXPENSES AND DISBURSEMENTS AT LAW OR EQUITY, INCLUDING REASONABLE
ATTORNEY’S FEES AND COSTS, IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
INDEMNIFIED PERSONS ARISING OUT OF THE OWNERSHIP, USE, LICENSING, SUBLICENSING,
POSSESSION, CONTROL, MAINTENANCE, OPERATION, AND TRANSPORTATION OF THE LICENSED
SOFTWARE, INCLUDING BUT NOT LIMITED TO, CLAIMS FOR PATENT, TRADEMARK, COPYRIGHT
INFRINGEMENT AND CLAIMS FOR PROPERTY DAMAGE, PERSONAL INJURY OR WRONGFUL DEATH
ARISING IN STRICT LIABILITY OR NEGLIGENCE. ALL INDEMNITIES SHALL SURVIVE THE
EXPIRATION OR OTHER TERMINATION OF THIS AGREEMENT AND ARE EXPRESSLY MADE FOR THE
BENEFIT OF, AND SHALL BE ENFORCEABLE BY ANY OR ALL OF THE INDEMNIFIED PERSONS


13.6.            EXCEPT FOR THE SUPPLIER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, THE RESELLER SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS THE
SUPPLIER, ITS AFFILIATES AND THEIR RESPECTIVE EMPLOYEES, OFFICERS AND/OR AGENTS
(HEREIN “INDEMNIFIED PERSONS”) FROM AND AGAINST ANY LOSS, LIABILITIES, DAMAGES,
PENALTIES, CLAIMS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS AT LAW OR EQUITY,
INCLUDING REASONABLE ATTORNEY’S FEES AND COSTS, IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST THE INDEMNIFIED PERSONS ARISING OUT OF THE OWNERSHIP, USE,
LICENSING, SUBLICENSING, POSSESSION, CONTROL, MAINTENANCE, OPERATION, AND
TRANSPORTATION OF THE SERVICES OR DELIVERABLES AS PROVIDED BY THE RESELLER,
INCLUDING BUT NOT LIMITED TO, CLAIMS FOR PATENT, TRADEMARK, COPYRIGHT
INFRINGEMENT AND CLAIMS FOR PROPERTY

10


--------------------------------------------------------------------------------



DAMAGE, PERSONAL INJURY OR WRONGFUL DEATH ARISING IN STRICT LIABILITY OR
NEGLIGENCE. ALL INDEMNITIES SHALL SURVIVE THE EXPIRATION OR OTHER TERMINATION OF
THIS AGREEMENT AND ARE EXPRESSLY MADE FOR THE BENEFIT OF, AND SHALL BE
ENFORCEABLE BY ANY OR ALL OF THE INDEMNIFIED PERSONS. THE RESELLER SHALL HAVE NO
LIABILITY UNDER THIS PARAGRAPH IF ANY SUIT OR CLAIM OF INFRINGEMENT IS BASED
UPON THE USE OF THE SERVICES OR DELIVERABLES: (A) IN A MODIFIED STATE NOT
AUTHORIZED BY THE RESELLER; OR (B) IN A MANNER OTHER THAN FOR WHICH IT WAS
DESIGNED.


14.       FORCE MAJEURE


14.1.            NEITHER PARTY SHALL BE LIABLE BY REASON OF FAILURE IN THE
PERFORMANCE OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS IF SUCH FAILURE
ARISES OUT OF CAUSES BEYOND THE REASONABLE CONTROL AND WITHOUT FAULT AND
NEGLIGENCE OF SUCH PARTY (“FORCE MAJEURE CIRCUMSTANCES”). SUCH FORCE MAJEURE
CIRCUMSTANCES MAY INCLUDE BUT ARE NOT LIMITED TO ACTS OF THE OTHER PARTY,
UNAVAILABILITY OF COMMUNICATION FACILITIES, ACTS OF CIVIL OR MILITARY
AUTHORITIES, STRIKES, UNAVAILABILITY OF RAW MATERIALS, DELAYS IN TRANSPORTATION,
RIOTS OR WAR.


14.2.            IN THE EVENT THAT FORCE MAJEURE CIRCUMSTANCES CONTINUE FOR A
PERIOD GREATER THAN THREE MONTHS, THE NON-CLAIMING PARTY SHALL BE ENTITLED TO
TERMINATE THIS AGREEMENT, BY GIVING THE CLAIMING PARTY THIRTY (30) DAYS NOTICE
OF SUCH TERMINATION IN WRITING. SUCH TERMINATION SHALL BE WITHOUT PREJUDICE TO
THE ACCRUED RIGHTS AND LIABILITIES OF THE PARTIES AT THE DATE OF THE
TERMINATION, EXCEPTING FOR THOSE SPECIFIC FORCE MAJEURE EVENTS INCLUDING AND NOT
LIMITED TO NATURAL CALAMITIES LIKE EARTHQUAKES, ETC. WHICH RENDERS PERFORMANCE
DIFFICULT / IMPOSSIBLE OR DELAYS  THE PERFORMANCE OF THE AFFECTED PARTY
HEREUNDER


15.       COPYRIGHTS, PATENTS, TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS


15.1.            THE SUPPLIER WARRANTS THAT – TO THE BEST OF ITS KNOWLEDGE
SUPPLIER IS NOT AWARE OF THIRD PARTIES VALID INDUSTRIAL PROPERTY RIGHTS OR
SIMILAR PROTECTION, WHICH WOULD BE INFRINGED BY THE USE OF THE LAWSON SOFTWARE.


15.2.            THE RESELLER UNDERTAKES TO MARKET AND LICENSE THE LICENSED
SOFTWARE SOLELY UNDER THE TRADEMARK(S) DESIGNATED BY THE SUPPLIER.


15.3.            THE RESELLER ACKNOWLEDGES THAT ANY AND ALL OF THE COPYRIGHTS,
TRADEMARKS AND OTHER INTELLECTUAL PROPERTY RIGHTS USED OR EMBODIED IN OR IN
CONNECTION WITH THE LAWSON SOFTWARE OR THE THIRD PARTY SOFTWARE INCLUDING ALL
DOCUMENTATION AND MANUALS RELATING THERETO IS AND SHALL REMAIN THE PROPERTY OF
THE LAWSON GROUP AND THE RESELLER SHALL NOT DURING OR AT ANY TIME AFTER THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT IN ANY WAY QUESTION OR DISPUTE THE
SUPPLIER’S EXCLUSIVE OWNERSHIP OF ALL RIGHT, TITLE AND INTEREST IN AND TO THE
LAWSON SOFTWARE, ALL RELATED MANUALS AND DOCUMENTATION, AND ALL PRODUCTS OR
MATERIALS DERIVED THERE FROM.


15.4.            THE RESELLER ACKNOWLEDGES THAT ALL TRADEMARKS, COPYRIGHTS AND
OTHER INTELLECTUAL PROPERTY RIGHTS OF THE SUPPLIER ARE USED BY THE RESELLER AND
ITS THIRD PARTIES WITH THE CONSENT OF THE SUPPLIER AND PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT. UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT,
THE RESELLER SHALL FORTHWITH DISCONTINUE ALL SUCH USES, WITHOUT RECEIPT OF
COMPENSATION FOR SUCH DISCONTINUATION, PROVIDED HOWEVER THAT THE RESELLER MAY
CONTINUE TO USE SUCH TRADEMARKS WITH THE SUPPLIER’S CONSENT SOLELY FOR THE
PURPOSE OF CONTINUING THE SOFTWARE SUPPORT REQUIRED TO BE PROVIDED BY THE
RESELLER HEREUNDER FOR A PERIOD OF ONE YEAR FOLLOWING TERMINATION OF THIS
AGREEMENT.

11


--------------------------------------------------------------------------------



15.5.            THE RESELLER SHALL NOT DURING OR AFTER THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE SUPPLIER
OR THE APPLICABLE THIRD PARTY, USE OR ADOPT ANY NAME, TRADE NAME, TRADEMARK,
TRADING STYLE OR COMMERCIAL DESIGNATION THAT INCLUDES OR IS SIMILAR TO OR MAY BE
MISTAKEN FOR THE WHOLE OR ANY PART OF ANY TRADEMARK, TRADE NAME, TRADING STYLE
OR COMMERCIAL DESIGNATION USED BY THE SUPPLIER.


15.6.            QUALITY STANDARDS. WITH REGARD TO THE MARKETING OF THE
SOFTWARE, THE SUPPLIER SHALL HAVE THE RIGHT TO ESTABLISH, AND TO REQUIRE THE
RESELLER’S ADHERENCE TO STANDARDS REGARDING NATURE AND QUALITY OF ANY TRADEMARK
USE. THE SOFTWARE AS IT EXISTS ON THE EFFECTIVE DATE MEETS SUCH STANDARDS. THE
RESELLER SHALL IN ALL MATERIAL RESPECTS CONDUCT ALL ITS BUSINESS IN CONNECTION
WITH ANY TRADEMARK OR SERVICE MARK OF THE SUPPLIER IN ACCORDANCE WITH ALL LOCAL
LAWS.


15.7.            INSPECTION. FROM TIME TO TIME, THE SUPPLIER SHALL HAVE THE
RIGHT TO INSPECT ANY CUSTOMIZATIONS, MODIFICATIONS OR ENHANCEMENTS TO THE
SOFTWARE MADE BY THE RESELLER TO DETERMINE WHETHER THE SAME CONFORMS TO THE
QUALITY STANDARDS ESTABLISHED BY THE SUPPLIER.


15.8.            TRADEMARK USE. ALL USE OF ANY TRADEMARK OR SERVICE MARK OF THE
SUPPLIER PURSUANT TO THIS AGREEMENT SHALL BE IN ACCORDANCE WITH THE SUPPLIER’S
REASONABLE STANDARDS FOR SUCH USE. EACH FUTURE EDITION OF THE SOFTWARE AS
MARKETED (BUT NOT THE SOFTWARE AS ITS EXISTS ON THE EFFECTIVE DATE OF THIS
AGREEMENT), EACH ITEM OF THE SOFTWARE PROMOTIONAL OR ADVERTISING MATERIAL THAT
BEARS SUCH A MARK AND EACH ITEM OF STATIONARY, AND EACH BUSINESS CARD, THAT
BEARS SUCH A MARK SHALL, PRIOR TO USE OR DISTRIBUTION AND TO THE EXTENT
REASONABLY PRACTICAL, BE SUBMITTED TO THE SUPPLIER FOR ITS APPROVAL OF
CONFORMITY WITH SUCH STANDARDS.


16.       CONFIDENTIALITY


16.1.            THE PARTIES SHALL PROTECT THE CONFIDENTIALITY OF ANY
PROPRIETARY INFORMATION OF THE OTHER PARTY DISCLOSED PURSUANT TO THIS AGREEMENT
IN THE SAME MANNER AS IT PROTECTS ITS OWN PROPRIETARY INFORMATION AND SHALL TAKE
THE APPROPRIATE MEASURES TO ENSURE THAT SUCH CONFIDENTIALITY IS PRESERVED.
CONFIDENTIAL INFORMATION SHALL BE USED ONLY FOR THE PURPOSES OF THIS AGREEMENT.


16.2.            THE RESELLER SHALL RETURN ALL PROPRIETARY INFORMATION OF THE
SUPPLIER OR ITS THIRD PARTIES UPON THE EARLIER OF A REQUEST BY THE SUPPLIER OR
UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT. NEITHER PARTY SHALL REPRODUCE,
DISCLOSE OR USE THE PROPRIETARY INFORMATION OF THE OTHER WITHOUT WRITTEN
AUTHORIZATION OF THE OTHER EXCEPT IN PERFORMING ITS OBLIGATIONS UNDER THIS
AGREEMENT OR AS REQUIRED BY LAW.


16.3.            THE RESELLER HAS IN PARTICULAR BEEN INFORMED ABOUT AND IS AWARE
OF THAT, ACCORDING TO LAWSON SOFTWARE INC.’S LISTING AT THE NASDAQ STOCK MARKET
AND THE STOCKHOLM STOCK EXCHANGE, INFORMATION WHICH MIGHT INFLUENCE THE
EVALUATION OF THE PUBLICLY LISTED SHARES MAY NOT BE DIVULGED TO THE GENERAL
PUBLIC BY OTHER MEANS THAN THROUGH PUBLIC STATEMENTS MADE BY LAWSON SOFTWARE
INC. USE OF SUCH INFORMATION IN VIOLATION WITH THESE RULES MAY A CRIMINAL
OFFENCE ACCORDING TO SWEDISH AND/OR U.S. LAW.


16.4.            THE PROVISIONS OF THIS SECTION 16 SHALL SURVIVE TERMINATION OF
THIS AGREEMENT.


17.       TERMINATION AND EXPIRATION


17.1.            THIS AGREEMENT MAY BE TERMINATED FORTHWITH BY EITHER PARTY BY
NOTICE IN WRITING FROM THE PARTY NOT AT FAULT IF ANY OF THE FOLLOWING EVENTS
SHALL OCCUR:

12


--------------------------------------------------------------------------------


a)              if there shall be an assignment for the benefit of creditors of
the other party, or any insolvency, bankruptcy or receivership proceeding on the
part of the other party, or it shall be unable to pay its debts, or shall cease
to carry on business;

b)             if the other party shall be in material breach under this
Agreement and shall fail to remedy such breach within thirty (30) days from
receipt of notice in writing from the non-defaulting party specifying such
default;

c)              if either party is for any reason (other than one directly
attributable to the other party), whether due to a force majeure event under
Section 14 or otherwise, prevented from performing its obligations hereunder for
a period of three (3) consecutive months or for a total period of six (6) months
in any period of twelve (12) consecutive months.

d)             In the event the Reseller does not meet the agreed upon sales
volumes consecutively for two years, or if the Reseller does not comply with the
agreed upon personnel and financial requirements during any two consecutive
calendar fiscal year.

e)              In the case of the Supplier, if all or substantially all of
Reseller’s assets or capital stock is acquired by a developer, licensor or
provider of software or services that directly competes with the Lawson Software
and/or related services (a “Lawson Competitor”).

f)                In the case of the Supplier, if the Reseller has not fully
complied with its obligations according to Section 11.1 e), p), q) or s) and/or
11.2).

g)             If either party violates section 26 or 27.


17.2.            THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE IF, FOR WHATEVER
REASON, THE SUPPLIER’S RIGHTS TO LICENSE, MARKET, DISTRIBUTE AND SUPPORT THE
SOFTWARE ARE TERMINATED, OR IF, AND TO THE EXTENT, THE LAWSON GROUP SHOULD BE
PROHIBITED FROM CONDUCTING BUSINESS WITH THE RESELLER DUE TO ANY APPLICABLE
EXPORT RESTRICTIONS OR TRADE EMBARGO. IF HOWEVER SUCH RIGHTS TO LICENSE, MARKET,
DISTRIBUTE AND SUPPORT ARE TERMINATED ONLY AS CONCERN CERTAIN SUB-LICENSED THIRD
PARTY SOFTWARE, THE TERMINATION WILL ONLY APPLY TO THE RESELLERS RIGHT TO
CONTINUE TO DISTRIBUTE SUCH THIRD PARTY SOFTWARE.


17.3.            FOR PURPOSES OF THIS AGREEMENT, NON-PAYMENT BEYOND THE
STIPULATED DATE AND ANY EXTENSIONS
THEREOF SHALL ALWAYS BE DEEMED A MATERIAL BREACH.


17.4.            THE EXPIRATION OR TERMINATION OF THIS AGREEMENT SHALL BE
WITHOUT PREJUDICE TO THE RIGHTS OF THE PARTIES ACCRUED UP TO THE DATE OF SUCH
EXPIRATION OR TERMINATION.


17.5.            UPON EXPIRATION OR TERMINATION (FOR WHATEVER REASON) OF THIS
AGREEMENT, THE RESELLER SHALL IMMEDIATELY CEASE ALL MARKETING ACTIVITIES WITH
RESPECT TO THE SOFTWARE AND DISCONTINUE ANY MAINTENANCE SERVICES TO CUSTOMERS
EXCEPT TO THE EXTENT REQUIRED BY THE SUPPLIER. THE SUPPLIER SHALL FULFILL ALL
ORDERS ACCEPTED PRIOR TO TERMINATION AND SHALL ASSUME OR CAUSE A THIRD PARTY TO
ASSUME SUPPORT OBLIGATIONS TO CUSTOMERS NOT RETAINED BY THE RESELLER. THE
RESELLER SHALL ALSO RETURN OR DESTROY (AS THE SUPPLIER SHALL INSTRUCT) NO LATER
THAN FOURTEEN (14) DAYS THEREAFTER, ALL SOFTWARE, DOCUMENTATION, TECHNICAL
INFORMATION AND ANY OTHER DATA SUPPLIED TO THE RESELLER DURING THE TERM OF THIS
AGREEMENT AND ANY COPIES MADE OF THE WHOLE OR ANY PART OF THE SAME AND THE
RESELLER SHALL FURNISH THE SUPPLIER WITH A CERTIFICATION, CERTIFYING THAT THE
SAME HAS BEEN DONE. THE RESELLER SHALL ALSO CEASE ALL USAGE OF OR REFERENCE TO
THE LAWSON GROUP’S, LAWSON’S CUSTOMERS’ OR ITS THIRD PARTIES’ NAME(S) OR
TRADEMARK(S) (OR ANY NAME UNDER WHICH THE LAWSON GROUP, ITS CUSTOMERS OR THIRD
PARTIES DO BUSINESS) FOR ANY PURPOSE INCLUDING BUT NOT LIMITED TO, ANY
MARKETING, PUBLIC RELATIONS, ADVERTISING, DISPLAY OR OTHER BUSINESS PURPOSE.

13


--------------------------------------------------------------------------------



18.       RELATIONSHIP OF THE RESELLER TO THE SUPPLIER

Notwithstanding anything else that may be implied elsewhere in this Agreement it
is agreed and understood that the Reseller is not the agent or representative of
the Supplier and has no authority or power to bind or contract in the name of or
to create any liability against the Supplier in any way or for any purpose. It
is understood that the Reseller is an independent contractor with non-exclusive
rights confirmed by this Agreement to license, market and distribute the
Software on its own accord and responsibility in the Territory.


19.       WAIVER


FAILURE OR NEGLECT BY THE SUPPLIER TO ENFORCE AT ANY TIME ANY OF THE PROVISIONS
HEREOF SHALL NOT BE CONSTRUED AS OR DEEMED TO BE A WAIVER OF THE SUPPLIER’S
RIGHTS HEREUNDER OR IN ANY WAY AFFECT THE VALIDITY OF THE WHOLE OR ANY OTHER
PROVISION OF THIS AGREEMENT PREJUDICE THE SUPPLIER’S RIGHTS TO TAKE SUBSEQUENT
ACTION. ANY WAIVER OF THE PROVISIONS OF THIS AGREEMENT MUST BE IN WRITING AND
SIGNED BY THE PARTY MAKING THE WAIVER.


20.       ASSIGNMENT


20.1.            THIS AGREEMENT AND THE RIGHTS AND LICENSES GRANTED HEREUNDER
ARE NOT TRANSFERABLE. THIS AGREEMENT SHALL NOT BE ASSIGNED BY THE RESELLER
WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW, IN WHOLE OR IN
PART, TO ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE SUPPLIER.


20.2.            THE SUPPLIER MAY TRANSFER TO ANY THIRD PARTY WHATSOEVER THE
RIGHT TO RECEIVE PAYMENTS DUE UNDER THE AGREEMENT WITHOUT THE RESELLER’S
CONSENT.


20.3.            THE SUPPLIER MAY, WITHOUT NEED FOR THE CONSENT OF THE RESELLER,
TRANSFER THIS AGREEMENT TO ANOTHER COMPANY WITHIN THE LAWSON GROUP.


21.       NOTICES

Lawson

Partner:

 

 

Attn.: General Counsel

Attn.: Director-Legal

380 St. Peter Street

Sy. No. 12/1 & 13/1,

 

Kadubeesanahalli, Outer Ring

 

Road

St. Paul, MN 55102

Bangalore - 560 087

 

 India

Telephone: 651-767-4827

Telephone:  +91-80-30271000

Fax:

Fax:            +91-80-30272000

 

Notices and other communications to be exchanged between the parties may be sent
by courier, first class post, fax or via electronic mail, to the receiving
party’s last know address or its registered offices. Communications sent by
courier shall be deemed received by the receiving party when proof of receipt
has been signed, communications sent via first class post shall be deemed
received seven days after the date of posting, communications sent via fax or
electronic mail shall be considered received immediately after receipt of the
fax or (as the case may be) electronic mail confirmation report. The Supplier
reserves the right to deliver messages of general interest as concerns the
Software and which affect also other than the Reseller, e.g. other Resellers,
sub-

14


--------------------------------------------------------------------------------


consultants and /or all licensees of the Software, by use of any of electronic
addresses which the Supplier from time to time may specify to the Reseller.


22.       PUBLIC ANNOUNCEMENTS


22.1.            EACH PARTY MAY ISSUE AN AGREED UPON PRESS RELEASE AFTER
RECEIVING THE OTHER PARTY’S WRITTEN APPROVAL OF THE EXACT WORDING, WHICH SHALL
NOT BE UNREASONABLY WITHHELD.


22.2.            NEITHER OF THE PARTIES SHALL OTHERWISE USE ANY NAME, LOGO OR
TRADEMARK/SERVICE MARK OF THE OTHER PARTY IN ANY WAY WITHOUT PRIOR WRITTEN
AUTHORIZATION OF SUCH OTHER PARTY. LAWSON IS HOWEVER ENTITLED TO ISSUE A PUBLIC
NOTICE ANNOUNCING THAT THE PARTIES HAVE ENTERED INTO THE AGREEMENT INCLUDING
INFORMATION AS REGARDS THE SCOPE, PROVIDED SUCH PUBLIC NOTICE IS MANDATORY IN
ACCORDANCE WITH LAWSON’S LISTING CONTRACT WITH THE STOCKHOLM OR NASDAQ STOCK
EXCHANGE, OR OTHER STOCK EXCHANGE REGULATIONS, AND PROVIDED THE RESELLER IS
FIRST PROVIDED WITH A COPY OF SUCH NOTICE.


23.       CHOICE OF LAW

This Agreement shall be governed by the laws of Minnesota, without reference to
the conflict of laws and shall be construed in accordance therewith excluding
the law on conflict of laws.


24.       SETTLEMENT OF DISPUTES


24.1.            SUBJECT TO SECTION 24.4, ALL DISPUTES ARISING IN RELATION TO
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION AND
APPLICABILITY) SHALL BE FINALLY DETERMINED BY BINDING ARBITRATION IN ACCORDANCE
WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATION
COMMITTEE SHALL BE COMPRISED OF THREE ARBITRATORS, OF WHICH THE RESELLER AND
SUPPLIER SHALL APPOINT ONE EACH. THE APPOINTED ARBITRATORS SHALL JOINTLY APPOINT
A THIRD ARBITRATOR WHO SHALL BE THE CHAIRMAN OF THE ARBITRATION COMMITTEE.


24.2.            THE ARBITRATION SHALL TAKE PLACE IN MINNESOTA, USA.


24.3.            THE LANGUAGE TO BE USED IN THE ARBITRAL PROCEEDINGS SHALL BE
ENGLISH.


24.4.            NOTWITHSTANDING THE ABOVE, THE PARTIES AGREE THAT THE ORDINARY
COURTS, INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE ENFORCEMENT AUTHORITIES, OF
MINNESOTA, USA SHALL HAVE JURISDICTION OVER ACTIONS RELATING TO NON-PAYMENT OF
UNDISPUTED CLAIMS.


25.       AMENDMENT


25.1.            NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR AMENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY BOTH PARTIES.


25.2.            TO THE EXTENT ANY PROVISION OR PART THEREOF, OF THIS AGREEMENT
IS HELD INVALID UNDER ANY PRESENT OR FUTURE APPLICABLE STATUTE OR RULE OF LAW,
THE REMAINDER OF THE AGREEMENT SHALL BE VALID AND ENFORCEABLE TO THE MAXIMUM
EXTENT POSSIBLE.

15


--------------------------------------------------------------------------------



26.       REPRESENTATIONS AND WARRANTIES

Each of the parties represents and warrants that:

a)              It is a corporation duly organized and in good standing under
the laws of its jurisdiction and has the full power and authority to execute and
deliver this Agreement, and to perform its obligations hereunder

b)             This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms.

c)              All consents, approvals and authorizations necessary for the due
execution, delivery and performance of this Agreement have been obtained or
effected and remain in full force and effect as of the date hereof.

d)             The execution and delivery of this Agreement, and the performance
of its obligations hereunder, do not and will not violate any applicable laws or
regulations of the jurisdiction of its incorporations and will not conflict with
or result in a breach of any contract, agreement or other obligation to which it
is a party or for which any of its properties may be bound or its articles of
incorporation and by-laws or the equivalent constitutive documents of such
party.


27.       NON-SOLICITATION


27.1.            DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF EIGHTEEN
(18) MONTHS THEREAFTER:

(a)          The Reseller shall not either itself, or on behalf of or through
any third party, hire, employ, retain (directly or indirectly), or contract for
services (directly or indirectly) with, any current or future employee of the
Lawson Group  including twelve (12) months from such employment has terminated;
and

(b)         The Supplier shall not either itself, or on behalf of or through any
third party, hire, employ, retain (directly or indirectly), or contract for
services (directly or indirectly) with, any current or future employee of
Reseller, including twelve (12) months from such employment has terminated.


27.2.            IF RESELLER VIOLATES THIS SECTION 27, RESELLER AGREES TO PAY TO
SUPPLIER AS LIQUIDATED DAMAGES A FEE OF 100% OF SUCH LAWSON GROUP EMPLOYEE’S
ANNUAL COMPENSATION IN EFFECT AT THE TIME OF SUCH EMPLOYEE’S SEVERANCE OF
EMPLOYMENT WITH LAWSON, AS EVIDENCED BY A COPY OF SUCH EMPLOYEE’S MOST RECENT
PAYROLL RECORD.


27.3.            IF SUPPLIER VIOLATES THIS SECTION 27, SUPPLIER AGREES TO PAY TO
RESELLER AS LIQUIDATED DAMAGES A FEE OF 100% OF SUCH RESELLER EMPLOYEE’S ANNUAL
COMPENSATION IN EFFECT AT THE TIME OF SUCH EMPLOYEE’S SEVERANCE OF EMPLOYMENT
WITH RESELLER, AS EVIDENCED BY A COPY OF SUCH EMPLOYEE’S MOST RECENT PAYROLL
RECORD.


27.4.            IF ANY PART OF THIS SECTION 27 SHOULD BE DETERMINED BY A COURT
OF COMPETENT JURISDICTION TO BE UNREASONABLE IN DURATION, OR SCOPE, THEN THIS
SECTION 27 IS INTENDED TO AND SHALL EXTEND ONLY FOR SUCH PERIOD OF TIME AND WITH
RESPECT TO SUCH ACTIVITY AS IS DETERMINED TO BE REASONABLE.


28.       MISCELLANEOUS


28.1.            THIS AGREEMENT HAS BEEN PREPARED AND EXECUTED IN DUPLICATE
COUNTERPARTS EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL COPY OF THIS AGREEMENT.

16


--------------------------------------------------------------------------------



28.2.            THIS AGREEMENT CONSISTS OF THIS DOCUMENT INCLUDING THE
APPENDICES ATTACHED HERETO, TO WHICH REFERENCE IS MADE IN THIS AGREEMENT.


28.3.            IN CASE OF INCONSISTENCIES BETWEEN THIS DOCUMENT AND AN
APPENDIX, THIS DOCUMENT WILL PREVAIL OVER THE APPENDIX UNLESS SPECIFICALLY
STATED THEREIN. IN CASE OF INCONSISTENCIES BETWEEN APPENDICES, AN APPENDIX WITH
A LOWER NUMBER WILL PREVAIL OVER AN APPENDIX WITH A HIGHER NUMBER.


28.4.            HEADINGS SET OUT IN THIS AGREEMENT ARE FOR EASE OF REFERENCE
ONLY AND SHALL NOT AFFECT THE INTERPRETATION HEREOF.


28.5.            THE AGREEMENT CONTAINS THE COMPLETE AGREEMENT WITH RESELLER AND
SUPERSEDES ALL PRIOR AGREEMENTS, REPRESENTATIONS, STATEMENTS, REQUESTS FOR
PROPOSAL, PROPOSALS, NEGOTIATIONS, UNDERSTANDINGS AND UNDERTAKINGS BETWEEN THE
PARTIES IN RELATION TO THE SUBJECT-MATTER OF THIS AGREEMENT.

IN WITNESS WHEREOF the parties have signed this Agreement as of the date stated
below.

/s/ H Debes

 

/s/ PA Ananthanarayanan

Date and Place

 

Date and Place April 27, 2007

 

 

 

St. Paul, MN USA

 

Bangalore, India

 

 

 

 

 

 

Lawson International AB

 

Symphony Service Corp. (India) Private Limited

 

 

 

Name of Signatory

 

Name of Signatory

 

 

 

H Debes

 

PA Ananthanarayanan

 

 

 

Address
P.O. Box 596
SE-182 15 Danderyd
SWEDEN
Telephone +46 8 5552 5000
Fax +46 8 5552 5999

 

Address:
          Sy. Nos 12/1 & 13/1, Kadubeesanahalli,
Outer Ring Road, Bangalore – 560 087, India

Telephone +91-80-30271000
Fax + 91-80-30272000

 

 

 

 

 

 

Appendices:

 

 

1              Lawson standard Customer Agreement
2              Specification / POF Licensed Software
3              Certification
4              Business planTemplate
5              Reseller Support Requirements
6              Lead Registration Process
7              Reseller’s Customers and pipeline
8              Pricing Terms and Revenue Quota’s

 

 

 

17


--------------------------------------------------------------------------------